Per Curiam.
This was an action commenced before a justice of the peace for an animal killed by the cars of the company. Judgment for plaintiff. Appeal to the Common Pleas, where the case was submitted on an agreed *479statement of facts, substantially as follows: That a steer of the plaintiff worth 15 or 16 dollars, was killed by the cars, and on the track of the road of the defendants, in October, 1856, at the said county, at a place where said road was not fenced, nor was it where it crossed any public highway, or in any incorporated town. The plaintiff did not own the land where, said accident happened, nor any land nearer said road than one mile. He lived some three miles from the place, and .had suffered the steer to go at large for the three months preceding, &c.
J. Gavin and O. B. Hord, for the appellant.
J. S. Scobey and W. Cumback, for the appellees.
The Court found for the defendants, and, over a motion for a new trial, rendered a judgment on the finding.
All the questions raised in this case have been heretofore settled by this Court. See this same appellee v. Townsend, 10 Ind. R. 38; The New Albany, &c., Co. v. Maiden, at this term (1).
The judgment is reversed with costs. Cause remanded, &c.

 Antej 10.